Citation Nr: 1115200	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In correspondence received in January 2010 the Veteran, through his representative, indicated that he no longer wanted a Board hearing on this matter.

The June 2006 rating decision also denied the Veteran's claims of service connection for heart disability and service connection for diabetes mellitus.  The Veteran filed a notice of disagreement with regard to the heart and diabetes issues, and a statement of the case was issued in August 2009 which continued the denial of the Veteran's heart and diabetes claims.  The Veteran has not submitted a substantive appeal as to the heart and diabetes issues and those issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's March 2006 claim constituted a claim for service connection for an acquired psychiatric disability, however diagnosed.  As such, the claim must be considered a claim for service connection for any and all psychiatric disabilities clinically indicated.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the evidence reflects diagnoses for psychiatric disability other than PTSD, including major depressive disorder, the issue of service connection for psychiatric disability other than PTSD has yet to be fully adjudicated by the RO.

The Veteran essentially asserts that he has PTSD as result of serving as a door gunner during service.  The RO has attempted to verify the Veteran's claimed stressors, and the Board finds that further development in this regard will not be useful.

The Board finds that affording the Veteran a VA psychiatric examination to address the medical matters presented by this appeal would be helpful prior to adjudicating this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is hereby REMANDED for the following actions:

1.  Issue VCAA notice relative to the issue of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  Afford an appropriate period for response.

2.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current psychiatric disability, including depression and/or PTSD, that is related to service.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


